Name: Commission Regulation (EEC) No 28/90 of 4 January 1990 concerning the classification of certain goods in the codes 1108 11 00, 1108 12 00, 1108 13 00 and 1108 14 00 of the combined nomenclature and repealing Regulation (EEC) No 1463/87
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 6.1.1990 EN Official Journal of the European Communities L 3/9 COMMISSION REGULATION (EEC) No 28/90 of 4 January 1990 concerning the classification of certain goods in the codes 1108 11 00, 1108 12 00, 1108 13 00 and 1108 14 00 of the combined nomenclature and repealing Regulation (EEC) No 1463/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 3845/89 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to that Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to the present Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to this Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas this Regulation concerns also the products referred to in Commission Regulation (EEC) No 1463/87 (3); whereas, therefore, the latter should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the table. Article 2 Regulation (EEC) No 463/87 is hereby repealed. Article 3 This Regulation shall enter into force on 1 March 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 January 1990. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 374, 22. 12. 1989, p. 2. (3) OJ No L 138, 28. 5. 1987, p. 36. ANNEX Description of the goods CN code Reasons (1) (2) (3) 1. Products in the form of fine, white powder consisting of: a mixture of native wheat starch and small quantities of acetylated wheat starch or very weakly acetylated wheat starch, and having the following characteristics:  starch content (determined by the Ewers method): 95 % or more by weight on the dry product,  acetyl content (determined by the enzymatic method): less than 0,5 % by weight on the dry product 1108 11 00 Classification is determined on the basis of the provisions of general rules 1 and 6 governing the interpretation of the combined nomenclature and on the basis of the wording of CN codes 1108 and 1108 11 00 By virtue of their characteristics (notably their low acetyl content), these products should be regarded as starches under CN code 1108 11 00 and not as starches modified by esterification under CN code 3505 10 50 2. Products in the form of fine, white powder consisting of: a mixture of native maize starch and small quantities of acetylated wheat starch or very weakly acetylated maize starch, and having the following characteristics:  starch content (determined by the Ewers method): 95 % or more by weight on the dry product,  acetyl content (determined by the enzymatic method): less than 0,5 % by weight on the dry product 1108 12 00 Classification is determined on the basis of the provisions of general rules 1 and 6 governing the interpretation of the combined nomenclature and on the basis of the wording of CN codes 1108 and 1108 12 00 By virtue of their characteristics (notably their low acetyl content), these products should be regarded as starches under CN code 1108 12 00 and not as starches modified by esterification under CN code 3505 10 50 3. Products in the form of fine, white powder consisting of: a mixture of native potato starch and small quantities of acetylated potato starch or very weakly acetylated potato starch, and having the following characteristics:  starch content (determined by the Ewers method): 95 % or more by weight on the dry product,  acetyl content (determined by the enzymatic method): less than 0,5 % by weight on the dry product 1108 13 00 Classification is determined on the basis of the provisions of general rules 1 and 6 governing the interpretation of the combined nomenclature and on the basis of the wording of CN codes 1108 and 1108 13 00 By virtue of their characteristics (notably their low acetyl content), these products should be regarded as starches under CN code 1108 13 00 and not as starches modified by esterification under CN code 3505 10 50 4. Products in the form of fine, white powder consisting of: a mixture of native manioc starch and small quantities of acetylated manioc starch or very weakly acetylated manioc starch, and having the following characteristics:  starch content (determined by the Ewers method): 95 % or more by weight on the dry product,  acetyl content (determined by the enzymatic method): less than 0,5 % by weight on the dry product 1108 14 00 Classification is determined on the basis of the provisions of general rules 1 and 6 governing the interpretation of the combined nomenclature and on the basis of the wording of CN codes 1108 and 1108 14 00 By virtue of their characteristics (notably their low acetyl content), these products should be regarded as starches under CN code 1108 14 00 and not as starches modified by esterification under CN code 3505 10 50